Citation Nr: 1343525	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  05-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.   

This matter was previously before the Board in December 2008, October 2010, July 2012, and most recently in August 2013.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2013 remand, the Board directed that the Veteran be afforded a VA examination to determine the severity of the Veteran's residuals of a left ACL tear with DJD.  An examination was provided in October 2013. Unfortunately the examination report is internally inconsistent; thus, clarification is needed.

The October 2013 VA examination report reflects that the Veteran had left knee flexion to 105 degrees with pain beginning at 40 degrees.  The Veteran had no limitation of extension.  The Veteran did not have additional limitation in range of motion after repetitive use.  He also had normal strength of left knee flexion and extension, and normal stability.  Despite these findings, the examiner stated (by checking a box) that "functioning is so diminished that amputation with prosthesis would equally serve the Veteran."  As the Veteran had no instability, no pain or limitation of extension, and could flex to 40 degrees without pain, the Board is unclear as to how his functioning is so diminished that amputation would equally serve him.  It appears possible that this box was checked in error.  Thus, clarification by a clinician is required.  



Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the October 2013 examiner or, if unavailable, to another appropriate VA clinician and request that the clinician provide a supplemental opinion.  The clinician should clarify the October 2013 findings that functioning is so diminished that amputation with prosthesis would equally serve the Veteran, in light of the findings that the Veteran has full extension with no pain, flexion to 40 degrees with no pain, flexion to 105 degrees with pain, and no instability.  If the clinician determines that an adequate opinion cannot be provided without an examination, schedule the Veteran for an examination.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


